        Case 3:19-cv-00290-EMC Document 101 Filed 02/11/21 Page 1 of 1

                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                       CIVIL MINUTES

 Date: February 11, 2021           Time: 11:02-11:23=            Judge: EDWARD M. CHEN
                                         21 Minutes

 Case No.: 19-cv-00290-EMC         Case Name: American Civil Liberties Union Foundation v.
                                   Department of Justice

Attorneys for Plaintiff: Matt Cagle, Hugh Handeyside
Attorneys for Defendant: Elizabeth Tulis, Michael Gerardi

 Deputy Clerk: Angella Meuleman                       Court Reporter: Ana Dub

                       PROCEEDINGS HELD BY ZOOM WEBINAR

Further Case Management Conference - held.

                                          SUMMARY
Parties stated appearances.

Court noted progress made on a number of fronts but two main areas remain of concern: DHS
Privacy and State – still no records produced.

DHS Privacy: Government stated that search of responsive records is to be performed before
processing and production begins. It is not planning to produce on a rolling basis. Court stated
lack of production of any documents to date is unacceptable. Previous orders with deadlines have
not been met, and this greatly concerns the Court.

Court ORDERED the parties to prepare a schedule for production and rolling production. Court
will anticipate firm and enforceable dates set. Parties are further ORDERED to return to
Magistrate Judge Illman for subsequent hearing regarding setting firm dates.

State Department: Production began in 2019 until start of pandemic in early 2020. Unclassified
documents that were placed on classified servers will need to be moved to unclassified platform
and that is causing some delay. Government is on track for the 2/24/2021 deadline. The fact that
State has to date only “ingested” 4 of 38 parts is not acceptable. It must accelerate the process.

Court will expect to see new benchmark dates on an accelerated schedule and directed the parties
to return to Magistrate Judge Robert Illman to work out the schedule. Judge Illman to set dates if
parties can’t agree.

Further Case Management Conference set 5/13/2021 at 10:30AM. Joint cmc statement due
5/6/2021.
